DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10, 13-15, 20-21, 23, 26-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gholmieh (US 2018/0227902).
	Gholmieh discloses the following features.
	Regarding claim 1, a wireless communication device (see UE 910 in Fig. 9), comprising:
	a processor configured to determine a switch between an independent mode and a concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently); and
	a transmitter configured to send a communication capability signal to a baes station in response to the switch, wherein the communication capability signal indicates a resource communication capability adjustment for a first service (see step 950 in Fig. 9 and paragraph [00869], wherein the UE sends measurement parameter to the base station of the first RAT in order to release resources for the concurrent communication using the second RAT).
	
	Regarding claim 2, wherein the switch is from the independent mode to the concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently).

Regarding claim 7, wherein the transmitter is configured to send a detach signal to the base station in response to the switch (see “the UE 1110 may detach from the first RAT, and may reattach to the first RAT” recited in paragraph [0098]).

	Regarding claim 8, wherein the communication capability signal is an attachment capability signal that indicates a second resource capability that is different from a first resource capability used before sending the detach signal (see “the UE 1110 may detach from the first RAT, and may reattach to the first RAT. During the reattachment, the UE 1110 may report a different capability (e.g., to reflect the UE resources to be used for the second RAT) in the UE capability information message” recited in paragraph [0098]).

	Regarding claim 10, wherein the switch is from the concurrency mode to the independent mode (see Fig. 15, wherein in step 1510, the UE shares resources between a first RAT and a second RAT in a concurrency mode of operation and in step 1520, the UE reconfigures the resources; and in paragraph [0140], “the UE may stop using the one or more resources on the first RAT (e.g., without explicitly receiving a message from the base station to release the one or more resources), and may use the one or more resources on the second RAT”, during which the UE releases the resource for the first RAT and communicate in an independent mode using only the second RAT).

Regarding claim 13, wherein the adjustment is based on an observation period (see “the UE 910 may periodically determine to change a configuration of the UE 910” recited in paragraph [0089]).

	Regarding claim 14, a method performed by a wireless communication device (see UE 910 in Fig. 9), comprising:
	determining a switch between an independent mode and a concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently); and
	sending a communication capability signal to a baes station in response to the switch, wherein the communication capability signal indicates a resource communication capability adjustment for a first service (see step 950 in Fig. 9 and paragraph [00869], wherein the UE sends measurement parameter to the base station of the first RAT in order to release resources for the concurrent communication using the second RAT).

Regarding claim 15, wherein the switch is from the independent mode to the concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently).

Regarding claim 20, sending a detach signal to the base station in response to the switch (see “the UE 1110 may detach from the first RAT, and may reattach to the first RAT” recited in paragraph [0098]).

	Regarding claim 21, wherein the communication capability signal is an attachment capability signal that indicates a second resource capability that is different from a first resource capability used before sending the detach signal (see “the UE 1110 may detach from the first RAT, and may reattach to the first RAT. During the reattachment, the UE 1110 may report a different capability (e.g., to reflect the UE resources to be used for the second RAT) in the UE capability information message” recited in paragraph [0098]).

Regarding claim 23, wherein the switch is from the concurrency mode to the independent mode (see Fig. 15, wherein in step 1510, the UE shares resources between a first RAT and a second RAT in a concurrency mode of operation and in step 1520, the UE reconfigures the resources; and in paragraph [0140], “the UE may stop using the one or more resources on the first RAT (e.g., without explicitly receiving a message from the base station to release the one or more resources), and may use the one or more resources on the second RAT”, during which the UE releases the resource for the first RAT and communicate in an independent mode using only the second RAT).

Regarding claim 26, wherein the adjustment is based on an observation period (see “the UE 910 may periodically determine to change a configuration of the UE 910” recited in paragraph [0089]).

	Regarding claim 27, a non-transitory computer-readable medium (see UE 910 in Fig. 9) storing computer-executable code, comprising:
	code for causing a processor to determine a switch between an independent mode and a concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently); and
	code for causing the processor to control a transmitter to send a communication capability signal to a baes station in response to the switch, wherein the communication capability signal indicates a resource communication capability adjustment for a first service (see step 950 in Fig. 9 and paragraph [00869], wherein the UE sends measurement parameter to the base station of the first RAT in order to release resources for the concurrent communication using the second RAT).

Regarding claim 29, an apparatus (see UE 910 in Fig. 9), comprising:
	means for determining a switch between an independent mode and a concurrency mode (see Fig. 9, step 940 and paragraph [0085], wherein a UE 910 in communication using a first RAT determines to configure resource sharing between a first RAT and a second RAT, that is, the UE communicates independently using the first RAT and determines to communicate using the first RAT and the second RAT concurrently); and
	means for sending a communication capability signal to a baes station in response to the switch, wherein the communication capability signal indicates a resource communication capability adjustment for a first service (see step 950 in Fig. 9 and paragraph [00869], wherein the UE sends measurement parameter to the base station of the first RAT in order to release resources for the concurrent communication using the second RAT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6, 16-19, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh.
	Gholmieh discloses the features as shown above.
	Gholmieh further discloses the following features.
	Regarding claim 3, wherein the communication capability signal is a CQI corresponding to the first service, wherein the CQI indicates that a carrier allocated to the first service is inoperable (see CQI transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of CQI is transmitted in order for the base station to release the resource having the low CQI, it is therefore obvious to recognize that the low CQI indicates that the resource is either inoperable or at least not favorable for operation).
	Regarding claim 4, wherein the processor is configured to: drop the carrier for the first service (see step 960 in Fig. 9, wherein the resource is released for the first RAT); and adjust a setting to communicate with a service on the carrier (see step 970 in Fig. 9 and “the UE 910 may configure the released UE resource(s) for use with the second RAT” recited in paragraph [0089]).

	Regarding claim 5, wherein the communication capability is a RI corresponding to the first service, wherein the RI indicates that a layer allocated to the first service is inoperable  (see rank transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value, a relatively low rank value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of RI is transmitted in order for the base station to release the resource having the low RI, it is therefore obvious to recognize that the low RI indicates that the resource is either inoperable or at least not favorable for operation).
	Regarding claim 6, wherein the processor is configured to adjust a setting to communicate with a second service using a stream or layer released based on the RI (see step 970 in Fig. 9 and “the UE 910 may configure the released UE resource(s) for use with the second RAT” recited in paragraph [0089]).

Regarding claim 16, wherein the communication capability signal is a CQI corresponding to the first service, wherein the CQI indicates that a carrier allocated to the first service is inoperable (see CQI transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of CQI is transmitted in order for the base station to release the resource having the low CQI, it is therefore obvious to recognize that the low CQI indicates that the resource is either inoperable or at least not favorable for operation).
Regarding claim 17, dropping the carrier for the first service (see step 960 in Fig. 9, wherein the resource is released for the first RAT); and adjusting a setting to communicate with a service on the carrier (see step 970 in Fig. 9 and “the UE 910 may configure the released UE resource(s) for use with the second RAT” recited in paragraph [0089]).

Regarding claim 18, wherein the communication capability is a RI corresponding to the first service, wherein the RI indicates that a layer allocated to the first service is inoperable  (see rank transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value, a relatively low rank value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of RI is transmitted in order for the base station to release the resource having the low RI, it is therefore obvious to recognize that the low RI indicates that the resource is either inoperable or at least not favorable for operation).
	Regarding claim 19, adjusting a setting to communicate with a second service using a stream or layer released based on the RI (see step 970 in Fig. 9 and “the UE 910 may configure the released UE resource(s) for use with the second RAT” recited in paragraph [0089]).

Regarding claim 28, wherein the communication capability signal is a CQI corresponding to the first service, wherein the CQI indicates that a carrier allocated to the first service is inoperable (see CQI transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of CQI is transmitted in order for the base station to release the resource having the low CQI, it is therefore obvious to recognize that the low CQI indicates that the resource is either inoperable or at least not favorable for operation).

Regarding claim 30, wherein the communication capability signal is a CQI corresponding to the first service, wherein the CQI indicates that a carrier allocated to the first service is inoperable (see CQI transmission at step 950 in Fig. 9 and see “the UE 910 may report a relatively low channel quality indicator (CQI) value” recited in paragraph [0086]; although Gholmieh does not indicate that the resource is inoperable, but Gholmieh does disclose that a low value of CQI is transmitted in order for the base station to release the resource having the low CQI, it is therefore obvious to recognize that the low CQI indicates that the resource is either inoperable or at least not favorable for operation).

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh as applied to claims 1 and 14 above, and further in view of Xia (US 2022/0078703).
Gholmieh discloses the features as shown above.
Gholmieh does not disclose the following features: regarding claims 9 and 22, wherein the transmitter is configured to send a tracking area update signal to the base station in response to the switch.
Xia discloses the following features.
	Regarding claims 9 and 22, wherein the transmitter is configured to send a tracking area update signal to the base station in response to the switch (see “the terminal may send radio capability information to the first base station through a TAU process to prevent the network device from configuring the dual-connection mode, thereby preventing the terminal from activating the dual-connection mode, and finally controlling the terminal to disable the dual-connection mode” recited in paragraph [0039], wherein the UE may switch from a concurrency mode (dual-connection mode) to an independent mode (dual-connection disabled mode) using the TAU).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Gholmieh using features, as taught by Xia, in order to control the power consumption of the terminal (see paragraph [0007] of Xia).

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh as applied to claims 1 and 14 above, and further in view of Qiu (US 2020/0037380).
Gholmieh discloses the features as shown above.
Gholmieh does not disclose the following features: regarding claims 11 and 24, wherein the first service corresponds to a first SIM, and wherein the processor is configured to determine the switch in response to a second SIM activation.
Qiu discloses the following features.
	Regarding claims 11 and 24, wherein the first service corresponds to a first SIM, and wherein the processor is configured to determine the switch in response to a second SIM activation (see Fig. 14A-14C and see “dual SIM dual active… When a SIM card 1 performs voice data transmission, a SIM card 2 may receive a paging (paging) request. After the SIM card 2 receives the paging request, the mobile phone supporting DR-DSDS may send radio resource control (Radio Resource Control, RRC) signaling to a network device in response to the paging request, to establish an RRC connection to the network device, and perform a service corresponding to the paging request” recited in paragraph [0004], wherein SIM card 2 is activated by the received paging request and resource configuration/reconfiguration is performed at step S817 of Fig. 14C for performing the first and second services via SIM card 1 and SIM card 2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Gholmieh using features, as taught by Qiu, in order to ensure quality of calls for a terminal to support the dual SIM dual active (DSDA) (see paragraph [0008] of Qiu).

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh as applied to claims 1 and 14 above, and further in view of Gao (US 2021/0368327).
Gholmieh discloses the features as shown above.
Gholmieh does not disclose the following features: regarding claims 12 and 25, wherein the switch is between single SIM and single SIM concurrent with C-V2X, is between 5G and 5G concurrent with 4G DSDA, is between 5G and 5G concurrent with 5G DSDA, or is between 5G and 5G concurrent with 4G DSDA and C-V2X.
Gao discloses the following features.
	Regarding claims 12 and 25, wherein the switch (see paragraphs [0006]-[0008] and [0100], wherein a terminal with an active connection via the first SIM card switches to having connections via both the first and second SIM cards) is between single SIM and single SIM concurrent with C-V2X, is between 5G and 5G concurrent with 4G DSDA (see paragraph [0043], wherein DSDA is implemented with the first SIM card residing in the 5G network and the second SIM card residing in the 4G network; therefore, the switch as shown above in paragraphs [0006]-[0008] is a switch from 5G (first SIM card) to 5G concurrent with 4G DSDA (DSDA between the first and second SIM cards)), is between 5G and 5G concurrent with 5G DSDA, or is between 5G and 5G concurrent with 4G DSDA and C-V2X.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Gholmieh using features, as taught by Gao, in order to support DSDA network status (see paragraph [0043] of Gao).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473